PER CURIAM.
Defendant appeals from a final judgment entered in plaintiffs favor after a jury verdict. Although we are not certain as to the existence or nature of the cause of action sued upon, we have thoroughly examined the record and are unable to determine that any particular error by the trial court was committed or preserved for appeal. A motion to dismiss was filed but never ruled upon. Defendant filed an answer and the case proceeded to a trial before a jury. Defendant did not move for directed verdict and although certain jury instructions are complained of on appeal, no objection to them was made at time of trial. We conclude that appellant/defendant has failed to demonstrate reversible error and the judgment below is, therefore, affirmed.
AFFIRMED.
DOWNEY, C. J., and LETTS and BERA-NEK, JJ., concur.